DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/21/22 in regards to the rejection under 35 USC 101 are persuasive in view of amendments to the claims. 
In regard to Applicant’s arguments against the previously set forth prior art rejections, Applicant’s arguments are not persuasive.  While the Examiner appreciates Applicant’s explanation of its invention, it is not commensurate with the claims.  As discussed below, the indefiniteness of the claims cannot be resolved with reasonable interpretations of what Applicant intended to claim based on the language of the claims themselves.  Although Applicant’s explanation broadly describes the invention, the invention’s description as set forth by the Applicant cannot be ascertained in the claims.  The prior art rejections set forth below are applicable to the present claims as best interpreted by the Examiner.

Response to Amendments
Amendments to the claims overcome the objections to claims 7 and 10 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejection of claims 1-15 under 35 USC 101 set forth in the prior Office action.  Therefore, the rejection is withdrawn.
Amendments to the claims overcome the rejections of claims 1-15 under 35 USC 112(b) set forth in the prior Office action except as restated below.  Present amendments to the claims necessitate new rejections under 35 USC 112(b).
Amendments to the claims overcome the rejection of claim 13 under 35 USC 112(d) set forth in the prior Office action.  Therefore, the rejection is withdrawn.	
The rejections of claims 1, 2, 4, 6-11, 14, and 15 under 35 USC 102(a)(1) and claims 4-11, 13, and 15 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Election/Restrictions
Newly submitted claims 22-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the laundry treating apparatus can perform a materially different process, such as performing washing of laundry.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 20 is objected to because of the following informalities:  “time range is equal” should be “time range being equal”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “time input is out” should be “time input being out”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reservation time setting history".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the element “the reservation time recommended from the pattern.”  It is not entirely clear if this refers to “the reservation time,” since “the reservation time” is previously defined in the claim as based on the pattern.  Also, it is not clear what is meant by the time being recommended “from” the pattern.  It is assumed that “the reservation time recommended from the pattern” is simply “the reservation time.”
Claim 1 refers to “a command” and “an input.”  Based on the disclosure, it is understood that the input is the same as the command and will be interpreted as such.
In claim 1 it is unclear if “the reservation time within the specific time range” is the same element as “the reservation time” previously recited.
In claim 1 it is unclear if “an operation time” is a specific point in time or a duration.  It is understood to refer to “an operation start or end time.”
In claim 16 it is unclear what is meant by “the pattern is set to be determined.”
In claim 16 it is not clear how a pattern itself can be a time range, and it is unclear if the time range in claim 16 is the same as the specific time range in claim 1.
In claim 17 is unclear what is meant by the controller “provided to set to be determined the recommended reservation time.”
In claim 18 it is unclear what is meant by “before the pattern has not yet been set.”  It is assumed to mean “before the pattern has been set.”  However, it is also unclear what is meant by setting a pattern.
In claim 18 it is unclear what is meant by the controller “provided to omit to recommend” and “provided to perform set the pattern.”
In claim 18 it is not known what the reservation request unit is input into.
Claim 19 recites the limitation "the reservation time input".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the reference number of times".  There is insufficient antecedent basis for this limitation in the claim.
In claim 19 it is not understood what is meant by a pattern being set.
Claim 20 recites the limitation "the reservation time input".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the predetermined time range".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the reference number of times".  There is insufficient antecedent basis for this limitation in the claim.
In claim 20 it is unclear what is meant by a pattern being set from a reservation time history.
Claim 20 recites the limitation "the reservation time history".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the reservation time input".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the predetermined time range".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the input value".  There is insufficient antecedent basis for this limitation in the claim.
In claim 21 it is unclear what is meant by setting a pattern.
As shown by the discussion above, the indefiniteness of the claims renders them largely incapable of being understood for proper examination against prior art.  However, the claims are presently broadly rejected against prior art as best as possible based on a limited understanding of their meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014150999A by Nishimura et al.
As to claims 1 and 16-21, Nishimura teaches a laundry treating apparatus configured to recommend a start point or end point of a cycle comprising an input part 33 (reservation request unit) to receive an input for setting the start point or the end point (fig. 2, para. 50); a controller 18 configured to determine the start point or the end point based on a pattern (para. 50); and a display 21 (fig. 2) configured to display the start time or the end time of the wash cycle determined by the controller (para. 50), wherein the controller is configured to display on the display the start point or end point based on an input (paras. 49-50).
Nishimura teaches generally determining a start or end point based on a pattern, e.g. frequency of use (see para. 50).  The teachings of Nishimura in general render the claims obvious.  More specific rejections of further claim limitations cannot be made due to the degree of indefiniteness of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711